Citation Nr: 0402448	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disorder has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral foot disorder has been 
received.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

The present appeal arises before the Board of Veterans' 
Appeals (Board) on appeal of a July 1999 rating decision in 
which the RO declined to reopen claims for service connection 
for a skin disorder and a bilateral foot disorder.  The 
veteran filed a notice of disagreement (NOD) in December 
1999.  A statement of the case (SOC) was issued in January 
2000, and the veteran filed a substantive appeal (via a VA 
Form 9) in July 2000.  

In July 2001, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the RO; the transcript 
of that hearing is of record. 

In a November 2001 decision, the Board denied the issues on 
appeal of whether new and material evidence had been 
submitted to reopen the veteran's claims for service 
connection for a skin disorder and for bilateral foot 
disorder.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, counsel for VA's Secretary 
and the veteran filed a joint motion with the Court to vacate 
and remand the November 2001 Board decision.  By Order 
subsequently in December 2002, the Court granted the motion, 
vacating the November 2001 Board decision and remanding this 
case to the Board for further action, pursuant to 38 U.S.C.A. 
§ 7252(a) (West 2002).  

In a June 2003 letter from the Board, the veteran's 
representative was notified that he had 90 days to submit 
additional argument or evidence.  In a letter to the Board 
dated in August 2003, the veteran's representative requested 
a 30-day extension of time to submit evidence; the Board 
subsequently granted the 30-day extension.  In October 2003, 
the veteran's representative again requested an additional 
extension of time to submit evidence.  

In November 2003, the veteran's representative submitted 
additional evidence directly to the Board.  The evidence 
consisted of a statement from a private doctor, Mark F. 
Ellis, D.P.M., dated in October 2003.  The veteran's 
representative did not submit a notice waiving initial 
consideration of the statement from Dr. Ellis by the RO.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2003).  

In a letter dated in December 2003, the veteran's 
representative was notified by the Board that he would be 
allowed to submit any additional evidence on or before 
January 5, 2004.  Other than that referred to above, no 
additional evidence has been received.

The Board also notes that in the December 2002 Joint Motion, 
it was noted, "Additionally, the parties request that upon 
remand, should Appellant or his representative request a 
hearing on appeal, particularly for an electronic hearing, 
the Board will comply with 38 C.F.R. § 20.700(e) (2002) . . 
."  The claims file does not reflect a subsequent hearing 
request from the veteran or his representative.  

For the reasons expressed below, these matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action, on his part, is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As pointed out in the Joint Motion, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  See also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g) (West 2002); 38 C.F.R. § 3.159 
(2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

For the sake of efficiency, the RO's adjudication of the 
claim should include consideration of the evidence submitted 
directed to the Board in November 2003.  Moreover, the 
supplemental statement of the case issued to the veteran and 
his representative that explains the bases for the RO's 
determinations must include citation to any additional legal 
authority considered-specifically, pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003)-not cited in the January 2000 SOC.

Accordingly, these matters are hereby REMANDED, to the RO, 
via the AMC, for the following action:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issues on 
appeal in light of all pertinent evidence 
(to include the statement from Dr. 
Ellis), and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




